PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on February 13, 2014, in Duval County Circuit Court case number 16-2012-CF-011582-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the Office of the Public Defender has been appointed to *863represent petitioner for appellate purposes.
LEWIS, C.J., CLARK and MARSTILLER, JJ., concur.